Currie, J.
{dissenting). It seems to^ the writer that the majority opinion has failed to discern the underlying objective of the legislature in permitting a partial or total transfer of unemployment reserve accounts from an original employer to a successor employer. Such reserve accounts are solely for the protection of the covered employees and not the employer. An employer can never withdraw funds from such reserve account and, even in event of the employer’s bankruptcy, no part of such account is an asset to which resort may be had to pay claims or administration expenses.
The majority opinion stresses the fact of the respective future rates of contribution to their respective reserve, accounts if Barry is held to be partial successor to Ball’s reserve account. This factor explains why the corporations are willing to spend money to litigate the issue before us, but is *60wholly immaterial to the underlying objective of permitting partial successorship of such a reserve account.
Sec. 108.16 (8) (c), Stats., provides in part as follows:
“The successor shall take over and continue the employer’s account, including its plus or minus balance and all other aspects of its experience under this chapter, in proportion to the pay roll or employees assignable to the transferred business as determined for the purposes of this chapter by the commission.”
This statutory provision clearly indicates that it is the proportion of employees taken over, as evidenced by their pay roll, and not the proportion of assets acquired, which determines the amount of the original employer’s reserve account which is to be transferred to the successor employer’s reserve account in the event the statutory test of successorship is met. This explains why the legislature was entirely unconcerned with the ratio of assets acquired by the successor employer. It, therefore, provided in sec. 108.16 (8) (a), Stats., that “the transfer of any of the assets of a covered employer’s business by any means whatever” is sufficient to qualify the purchaser as a partial successor, provided such purchaser employs “substantially the same employees as those the transferor had employed in connection with the assets transferred.”
The asset acquired by Barry was the public service commission franchise for which it paid Ball $1,000. No issue is raised but what the employment by Barry of 20 of the 25 employees who hauled Roundy’s products pursuant to such franchise was an employment by Barry of “substantially the same employees as those the transferor had employed in connection with the assets [franchise] transferred.”
The effect of the majority opinion is to qualify the plain and unambiguous words “transfer of any of the assets” in sec. 108.16 (8) (a), Stats., to read “transfer of any substantial useful assets.” The policy reason assigned for such *61statutory interpretation is apparently that, because Ball retained substantial assets which it continued to use in its business, it should not be deprived of the lower contribution rate that it was already enjoying and which would be the consequence of holding Barry to be a partial successor. However, if Ball had sold to Barry two or three of the trucks used in transporting Roundy’s products, there could be no question but what a partial successorship resulted with a raising of Ball’s contribution rate even though it retained substantial assets and continued in business. Therefore, the reason advanced in the majority opinion for its determination does not stand up under careful analysis.
The statute should be given its plain meaning without reading into it a qualification which does not exist and cannot be sustained from the standpoint of the public policy underlying the same. It is for this reason that the judgment below should be reversed, and the cause remanded to the commission with directions to find a partial successorship.
I am authorized to state that Mr. Justice Wingert concurs in this dissenting opinion.